department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date wta-n-116201-00 cc psi index number memorandum for technical advisor air transport prefiling technical guidance large midsize business from subject chief branch associate chief_counsel passthroughs and special industries national_office field_service_advice guidance regarding the proper method for examiners to use when extending the periods of limitation for assessment of collected excise_taxes disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the internal_revenue_service irs to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection see sec_6110 and i sec_6110 also authorizes the irs to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent questions concerning this advice may be directed to you have requested guidance on the appropriate forms to use and the information to include when requesting an extension of time to assess under sec_6501 of the internal_revenue_code with respect to the excise_taxes imposed by sec_4251 sec_4261 and sec_4271 you have asked us to consider three hypothetical situations and three sample phrase sec_1 concerning the language to use to reflect the appropriate tax period on a consent to extend the period for assessment consent as a preliminary matter we concur with your conclusion as evidenced by the three situations in your memorandum that a consent to extend the period of limitation for assessment under sec_4251 sec_4261 or sec_4271 does not extend the period of limitation for making a separate penalty assessment against the collector of tax under sec_6672 therefore if the irs proceeds against both the taxpayer and the collector the periods for assessment must be separately extended for each party see sec_49_4291-1 of the facilities and service excise_tax regulations concerning proceeding directly against the taxpayer issue sec_1 what are the appropriate forms to use to extend the periods for assessment in the three hypothetical situations listed below what information must be included in the consents to be valid conclusion sec_1 form 872-b consent to extend the time to assess miscellaneous excise_taxes is the appropriate form to use to extend the period for assessment in the first situation referenced below form_2750 waiver extending statutory period for assessment of trust fund recovery penalty is the appropriate form to use for the second and third situations referenced below to be valid all consents should contain all of the information requested by the forms including the taxpayer’s name address and identification_number the type of tax the tax period or periods the taxpayer’s authorized signature and date and the expiration date of the consent if applicable although no particular language is needed the information must be sufficient to manifest the intent of the parties to extend the period for assessment facts you did not provide facts relating to a specific case however you request guidance with respect to the following three hypothetical situations situation the collecting agent did not collect the tax due but did timely file form_720 quarterly federal excise_tax return reporting tax for other transactions the examiner wishes to extend the period for assessment of tax under sec_4261 for the person that pays for the transportation the taxpayer an examiner should follow the rules set forth in the irm discussed herein however please note that your third sample phrase should not be used situation the collecting agent collected the proper amount of tax but failed to report and pay over the tax to the government however it timely filed form_720 reporting tax for other transactions the examiner wishes to extend the period for assessment for the collecting agent situation the collecting agent failed to collect the tax but did timely file form_720 reporting tax for other transactions the examiner wishes to extend the period for assessing the penalty imposed under sec_6672 against the collecting agent applicable law and discussion sec_4251 imposes a tax on amounts paid for communications_services sec_4261 imposes a tax on amounts paid for transportation of persons by air and sec_4271 imposes a tax on the transportation of property by air the tax is paid_by the person that pays for the service or facility the taxpayer and generally the person receiving the payment for the service or facility the collecting agent is obligated to collect the tax from the taxpayer and pay it over to the government sec_4251 sec_4261 sec_4271 and sec_4291 under sec_6672 any person required to collect truthfully account for and pay over any_tax who willfully fails to collect the tax or truthfully account for and pay over the tax or willfully attempts in any manner to evade or defeat the tax or the payment thereof shall in addition to other penalties provided by law be liable for a penalty equal to the total amount of the tax evaded or not collected or not accounted for and paid over the trust fund recovery penalty imposed by sec_6672 the tfrp is distinct from the liability imposed under sec_4251 sec_4261 and sec_4271 thus to the extent an examiner wishes to proceed against both the taxpayer and the collecting agent to ensure the irs collects the appropriate amount of tax separate consents must be secured sec_6501 provides generally that tax shall be assessed within three years after the return was filed pursuant to sec_6501 the irs and a taxpayer can agree in writing to extend the period for assessment as long as the agreement is entered into the taxes imposed by sec_4251 sec_4261 and sec_4271 are the so-called collected excise_taxes which are those taxes imposed upon the person making the payment subject_to tax and collected by the person receiving that payment the tfrp applicable to withheld income and employment_taxes and excise_taxes imposed by sec_4251 sec_4261 and sec_4271 is used to facilitate the collection of tax and to enhance voluntary compliance see policy statement p-5-60 although denominated a penalty it is not penal in nature since it brings to the government only the same amount to which it was entitled by way of the tax it is simply a means of ensuring that the tax is paid see 952_f2d_236 8th cir citations omitted for purposes of the penalty imposed by sec_6672 the operative return is the form_720 filed by the collecting agent see sec_40_6011_a_-1 of the excise_tax procedural regulations therefore the penalty must be assessed or an extension of time to assess must be obtained within three years of the later of the due_date or the actual filing_date of the form_720 for the period in which the payment was received before the expiration of the assessment_period sec_6501 requires the irs to notify a taxpayer of its right to refuse to extend the period of limitation for assessment limit the extension to particular issues and limit the extension to a particular period of time the notification requirement applies to requests to extend the periods of limitation for assessment made after date sec_301_6501_c_-1 of the procedure and administration regulations specifically requires a consent be executed by both parties to be valid sec_7501 provides that whenever an person is required to collect or withhold any internal revenue tax from any other person and to pay over the tax to the united_states the amount of tax collected or withheld shall be held to be a special fund in trust for the united_states the amount of the fund shall be assessed collected and paid in the same manner and subject_to the same provisions and limitations including penalties as are applicable with respect to the taxes from which the funds arose appropriate form an otherwise valid waiver agreement need not be executed upon a particular form or even embodied in one writing see stea291_us_54 no particular formula of words is necessary sec_6501 only requires that the parties reach written_agreement regarding the extension it leaves the parties free to decide for themselves the terms governing the extension 38_tc_263 aff’d per curi315_f2d_629 3d cir the failure to use the appropriate form will not render a consent ineffective as long as the writing manifests a clear intent of the parties to extend the period for assessment however to provide for the receipt of uniform complete information the irs has developed specific forms to document the written_agreement to extend the period for assessment between the irs and taxpayers irm provides that form 872-b is used to extend the time to assess miscellaneous excise_taxes and irm dollar_figure provides procedures for those consents per irm form_2750 is used to extend the period for assessment with respect to the tfrp see irm which provides that all examiners are responsible for protecting the period to assess the tfrp see also irm which specifically provides that consent form 872-b is used to extend the statutory period of limitation for assessment of the excise_taxes reported on forms and 11-c irm states in part that if a collecting agency has collected tax from its customers but failed to pay the tax to the government the tax should be assessed under sec_7501 for the collecting agency however no part of the irm provides for_the_use_of a specific form to document a consent to extend the period for assessment under sec_7501 as stated above no particular form is necessary as long as the parties clearly manifest an intent to extend the period for assessment in writing and the writing is signed by both the collecting agent and the irs although the form 872-b and form_2750 are the forms currently provided for use by the irm there is no legal impediment to changing the irm and creating a new form provided all the necessary information is included we would be happy to review any proposed forms for legal sufficiency content of consents as noted above legally a consent must be in writing must be signed on behalf of the commissioner by an appropriate person and must be obtained only after taxpayers are properly notified of their rights under sec_6501 for the consent to be valid however chapter of irm sets forth in great detail the rules to follow when obtaining consents to extend the period for assessment irm covers the rules regarding the preparation of consents and makes clear that every effort should be made to ensure that a consent contains the terms of the agreement the identity of the taxpayer the tax periods involved and the authority to sign the consent the irm specifically provides that the taxpayer’s name kind of tax address tax period expiration date signature and date and taxpayer_identification_number should be included in the consent the irm also discusses each element in detail irm provides that one form_872 -b may be used to obtain consent for one or more taxable periods when a single form is used for multiple periods all periods covered should be shown on the form_872 -b the periods may be shown inclusive beginning with the first day of the earliest period and ending with the last day of the most recent period eg through copies of the consent should be attached to each return covered by the consent the same specificity should be used when completing a form_2750 the most important factor is that the written consent manifest the intent of the parties to extend the period for assessment an agreement to extend the period of limitation for assessment between the commissioner and a taxpayer is not a contract but a unilateral waiver of a defense by the taxpayer 80_tc_1035 contract principles are significant however because sec_6501 requires the consent to be a written_agreement between the parties id when ambiguity exists in the wording of a consent courts have been willing to look to the intent of the parties at the time the agreement is executed and to reform the written document to conform to the intent of the parties see 45_f3d_348 9th cir and 125_f3d_1 1st cir aff’g t c memo and 92_tc_776 however ambiguity can be avoided by following the procedures in the irm
